Exhibit 10.69

FORBEARANCE AGREEMENT

This Forbearance Agreement (the "Forbearance Agreement") dated as of
September 29, 2017 and is made by and among UniBank for Savings (together with
its successors and assigns, the "Bank" or "Lender"), Micron Solutions, Inc.
(formerly known as Arrhythmia Research Technology, Inc.), a corporation duly
organized and validly existing under the laws of the State of Delaware
(sometimes referred to herein as "Solutions") and Micron Products Inc., a
corporation duly organized and validly existing under the laws of the
Commonwealth of Massachusetts (sometimes referred to herein as "Micron") (each
of Solutions and Micron being a "Borrower", and collectively the "Borrowers").

﻿

RECITALS

A.     The Bank and the Borrowers entered into and are parties to a Loan and
Security Agreement between the Bank and the Borrowers dated as of
March 29, 2013, as amended by the First Amendment to Loan and Security Agreement
dated October 3, 2013, as further amended by the Second Amendment to Loan and
Security Agreement dated April 10, 2014, as further amended by Third Amendment
to Loan and Security Agreement dated June 26, 2014, as further amended by Fourth
Amendment to Loan and Security Agreement dated June 19, 2015, as further amended
by Fifth Amendment to Loan and Security Agreement dated November 15, 2016, as
further amended by Sixth Amendment to Loan and Security Agreement dated June 16,
2017 (as amended, restated, replaced, modified, consolidated, increased,
supplemented, renewed or extended to date and as may be amended, restated,
replaced, modified, consolidated, increased, supplemented, renewed or extended
from time to time hereafter, the "Loan Agreement").

B.     The Bank extended a line of credit (the "Line of Credit") dated March 29,
2013 to the Borrowers as evidenced by the $4,000,000.00 Commercial Revolving
Line of Credit Promissory



Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



﻿

Note made by the Borrowers in favor of the Bank, as amended by First Amendment
to Commercial Revolving Line of Credit Promissory Note dated October 3, 2013, as
further amended by Second Amendment to Commercial Revolving Line of Credit
Promissory Note dated June 19, 2015, as further amended by Third Amendment to
Commercial Line of Credit Promissory Note dated June 16, 2017 (as amended,
restated, replaced, modified, consolidated, increased, supplemented, renewed or
extended to date and as may be amended, restated, replaced, modified,
consolidated, increased, supplemented, renewed or extended from time to time
hereafter, the "Line Note").

C.     The Bank extended a term loan (the "Term Loan") dated March 29, 2013 to
the Borrowers as evidenced by the $1,500,000.00 Commercial Term Promissory Note
made by the Borrowers in favor of the Bank (as amended, restated, replaced,
modified, consolidated, increased, supplemented, renewed or extended to date and
as may be amended, restated, replaced, modified, consolidated, increased,
supplemented, renewed or extended from time to time hereafter, the "Term
Note").  The Term Loan was paid in full as a result of the debt consolidation
with the Bank under and pursuant to the 2016 Term Loan evidenced by the 2016
Term Note.

D.     The Bank extended an equipment line of credit (the "Equipment Line of
Credit") dated March 29, 2013 to the Borrowers as evidenced by the $1,000,000.00
Commercial Equipment Line of Credit Promissory Note made by the Borrowers in
favor of the Bank, as amended by First Amendment to Commercial Equipment Line of
Credit Promissory Note dated April 10, 2014 (as amended to date and as may be
further amended, restated, replaced, modified, consolidated, increased,
supplemented, renewed or extended to date and as may be amended, restated,
replaced, modified, consolidated, increased, supplemented, renewed or extended
from



-2-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



﻿

time to time hereafter, the "Equipment Note").  The Equipment Une of Credit was
paid in full as a result of the debt consolidation with the Bank under and
pursuant to the 2016 Term Loan evidenced by the 2016 Term Note.

E.     The Bank extended an equipment line of credit (the "2014 Equipment Line
of Credit") dated June 26, 2014 to the Borrowers as evidenced by the
$1,000,000.00 Commercial Equipment Line of Credit Promissory Note made by the
Borrowers in favor of the Bank (as amended to date and as may be further amended
from time to time, the "2014 Equipment Note"). The 2014 Equipment Line of Credit
was paid in full as a result of the debt consolidation with the Bank under and
pursuant to the 2016 Term Loan evidenced by the 2016 Term Note.

F.     The Bank extended an equipment line of credit (the "2015 Equipment Line
of Credit") dated June 19, 2015 to the Borrowers as evidenced by the
$1,000,000.00 Commercial Equipment Line of Credit Promissory Note made by the
Borrowers in favor of the Bank (as amended, restated, replaced, modified,
consolidated, increased, supplemented, renewed or extended to date and as may be
amended, restated, replaced, modified, consolidated, increased, supplemented,
renewed or extended from time to time hereafter, the "2015 Equipment Note"). The
2015 Equipment Line of Credit was paid in full as a result of the debt
consolidation with the Bank under and pursuant to the 2016 Term Loan evidenced
by the 2016 Term Note.

G.     The Bank extended an equipment line of credit (the "2016 Equipment Line
of Credit') dated November 15, 2016 to the Borrowers as evidenced by the
$1,000,000.00 Commercial Equipment Line of Credit Promissory Note made by the
Borrowers in favor of the Bank (as amended to date and as may be further amended
from time to time, the "2016 Equipment Note").



-3-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



H.     The Bank extended a term loan (the "2016 Term Loan") dated November 15,
2016 to the Borrowers as evidenced by the $2,481,943.19 Commercial Term
Promissory Note made by the Borrowers in favor of the Bank (as amended,
restated, replaced, modified, consolidated, increased, supplemented, renewed or
extended to date and as may be amended, restated, replaced, modified,
consolidated, increased, supplemented, renewed or extended from time to time
hereafter, the "2016 Term Note").

I     The proceeds of the 2016 Term Loan were used, in part, to pay off the Term
Loan, the Equipment Line of Credit, the 2014 Equipment Line of Credit and the
2015 Equipment Line of Credit.

J.     Effective March 24, 2017, Arrhythmia Research Technology, Inc. changed
its name to Micron Solutions, Inc. as evidenced by a Certificate of Amendment of
Certificate of Incorporation filed with the Secretary of the State of Delaware
on March 10, 2017.

K.     As used herein, the term "Loan Documents" shall have the meaning ascribed
to it in the Loan Agreement.

L.     As used herein, the term "Notes" shall mean, collectively, the Line Note,
the 2016 Term Note and the 2016 Equipment Note and any other outstanding
promissory note or instrument made by the Borrowers or any one or more of the
Borrower to the Bank.

M.     Except where the context requires otherwise or as otherwise defined
herein, all capitalized terms used herein shall have the meanings set forth in
the Loan Agreement, and if not defined in the Loan Agreement, the meanings set
forth in the Loan Documents.

N.     The Borrowers acknowledge and agree that Events of Default under the Loan
Agreement and the Loan Documents have occurred and have not been cured,
including, but not



-4-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



limited to, the failure of the Borrowers to maintain the Debt Service Coverage
Ratio for the fiscal period ending June 30, 2017.

O.     The Borrowers acknowledge and agree that the Borrowers anticipate an
additional Event of Default under the Loan Agreement and the Loan Documents will
occur as of September, 30, 2017 for failure of the Borrowers to maintain the
Debt Service Coverage Ratio for the fiscal period ending September 30, 2017 (the
"Anticipated Default").

P.     The Borrowers further acknowledge and agree that nothing contained herein
shall be deemed a waiver of such Events of Default or Anticipated Default, all
rights in favor of the Bank upon occurrence of an Event of Default having been
specifically reserved.

Q.     The Borrowers have requested that the Bank provide a temporary extension
to the Termination Date of the Line of Credit and the Line Note from
September 30, 2017 to March 31, 2018.

R.     In consideration of the Borrower's request for a temporary extension to
the Termination Date of the Line of Credit and the Line Note, the Bank has
indicated a willingness to temporarily extend said Termination Date, subject to
the terms and conditions herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed by and between the Bank and the
Borrowers, as follows:

1.     Ratification of Existing Agreements.  All of the Borrowers Obligations to
the Bank, including but not limited to the indebtedness and liabilities pursuant
to the Notes, the Loan Agreement and other documents executed in connection
therewith (collectively, the "Loan Documents") referred to in the Recitals
section above, except as otherwise expressly modified herein, are hereby
ratified and confirmed in all respects.  The Borrower acknowledges that as of 



-5-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



the date hereof, the Line of Credit has an outstanding principal balance of
$3,070,000.00, the 2016 Term Loan has an outstanding principal balance
of $2,107,379.52 and the 2016 Equipment Line of Credit has an outstanding
principal balance of $504,780.80. In addition, by the execution of this
Forbearance Agreement, the Borrowers represent and warrant that no counterclaim,
right of set-off or defense of any kind exists or is outstanding with respect to
any Obligations, indebtedness and liabilities of the Borrowers, or any one or
more of the Borrowers and to the extent that any such counterclaim, right of
set-off or defense does exist, they are hereby waived and released.

2.     Acknowledgement of Events of Defaults.    The Borrowers acknowledge that
one or more Events of Default have occurred with respect to the Loan Documents
and that the Bank has the right to demand payments of all Notes and to initiate
foreclosure proceedings with respect to the Collateral (as defined in the Loan
Agreement).

3.     Modification of Line Note.    Subject to the strict compliance with all
terms hereunder by the Borrowers, the Bank agrees that the Termination Date of
the Line Note shall be extended to March 31, 2018, at which time, said Line Note
shall be due and payable in full. Additionally, and regardless of the compliance
by the Borrowers with any of the provisions hereunder, the per annum rate of
interest of the Line Note is hereby increased, effective as of the date hereof,
to Prime Rate (as defined in the Line Note) plus one percentage point (1.00).

4.     Modification of the Financial Reporting Requirements in the Loan
Agreement. Regardless of the compliance by the Borrowers with any provisions
hereunder, in addition to the financial reporting requirements contained in
Section 6.2 of the Loan Agreement or elsewhere in the Loan Documents, the
Borrowers shall provide the Bank, (i) monthly, within fifteen (15) days after
the close of each calendar month, a balance sheet and an income statement of the
Borrowers



-6-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



as of the close of said month and for that portion of the fiscal year-to-date
then ended and with a comparative to the same period for the prior fiscal year,
and (ii) monthly, within (15) days after the close of each calendar month, a
statement of cash flows (or such other report acceptable to the Bank) for each
of the Borrowers, all such financial statements to be prepared by management in
conformity with GAAP and applied on a basis consistent with that of the
preceding year or containing disclosure of the effect on financial position or
results of operations of any change in the application of accounting principles
during the year.

5.     Modification to the 2016 Equipment Line of Credit and 2016 Equipment
Note; Suspension of Availability of Advances.  Pursuant to the terms and
conditions of the 2016 Equipment Note, draws by the Borrowers thereunder are to
terminate not later than November 15, 2017. The 2016 Equipment Note further
provides that upon and after the occurrence of a Default, the availability of
advances thereunder shall, at the option of the Bank, be deemed to be
automatically terminated.  Regardless of the compliance of the Borrowers with
any provisions hereof, the Bank is hereby providing notice to the Borrowers that
the Bank is hereby ceasing to further extend the Borrowers' rights under the
2016 Equipment Line of Credit or the 2016 Equipment Note and the Bank hereby
terminates the availability of advances under the 2016 Equipment Line of
Credit.  The Borrowers acknowledge and accept (i) the Bank's cessation of
further extension of the Borrowers' rights under the 2016 Equipment Note and
(ii) the termination of the availability of advances under the 2016 Equipment
Line of Credit.

6.     Line of Credit Sweep.  Regardless of the compliance by the Borrowers with
any of provisions hereunder, the Borrowers shall enter into a Line of Credit
Sweep Services Agreement (the "Sweep Agreement") with the Bank upon terms and
provisions satisfactory to the Bank and in substantially the form of Exhibit A
attached hereto.  The Sweep Agreement shall



-7-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



provide for a daily cash transfer in connection with the Line of Credit Loan and
shall be executed simultaneously with the execution of this Forbearance
Agreement.  Failure to so execute the Sweep Agreement will be an additional
Event of Default under the Loan Agreement and the Loan Documents.

7.     Field Examination.  Regardless of the compliance by the Borrowers with
any of the provisions hereunder, the Bank shall have right and the Borrowers
shall allow the Bank to perform, at the Borrowers' sole cost and expense, a
general field examination which shall consist of a full review of the Borrowers'
books and records relating to accounts receivable, inventory and payables, such
field examination to be conducted and prepared by an outside examiner selected
by the Bank in its sole and absolute discretion.

8.     Prerequisites to Extension of Termination Date of the Line Note. The
Bank's agreement to extend the Termination Date of the Line of Credit and the
Line Note described above is specifically conditioned upon compliance by the
Borrowers with all terms and conditions of this Forbearance Agreement and of the
Loan Documents from the date hereof, including but not limited to obligations to
make periodic payments as more particularly described in said Loan Documents.

9.     Forbearance.  Subject to strict compliance by the Borrowers with all
terms and conditions of this Forbearance Agreement and with the Loan Documents,
and provided (i) no further Event of Default occurs, and (ii) the Borrower's
Anticipated Default in connection with the Debt Service Coverage Ratio on a
trailing twelve month basis for the fiscal period ending September 30, 2017 is
not less than 0.70 to 1.00, the Bank agrees to forbear from initiating
collection actions with respect to the Loan Documents prior to March 31, 2018.



-8-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



﻿

﻿

10.    Voluntary Agreement.  All parties represent and warrant that they have
had the opportunity to be represented by legal counsel of their choice, are
fully aware of the terms contained in this Forbearance Agreement and have
voluntarily and without coercion or duress of any kind, entered into this
Forbearance Agreement and the documents entered in connection with this
Forbearance Agreement.

11.    Entire Agreement; Binding Affect.  This Forbearance Agreement constitutes
the entire and final agreement among the parties, superseding all prior
negotiations, promises, and agreements. There are no agreements, understandings,
warranties or representations among the parties except as set forth herein. This
Forbearance Agreement will inure to the benefit and bind the respective heirs,
administrators, executors, representatives, successors and permitted assigns of
the parties hereto.

12.    Negation of Partnership. The relationship between the Bank and all other
parties is that of debtor and creditor. Nothing contained in this Forbearance
Agreement will be deemed to create a partnership or joint venture between the
Bank, and any other party, or to cause Bank to be liable or responsible in any
way for the actions, liabilities, debts, or obligations of any other party.

13.    Headings.  All headings contained in this Forbearance Agreement are for
reference purposes only and are not intended to affect in any way the meaning or
interpretation of this Forbearance Agreement.

14.    Governing Law. This Forbearance Agreement is executed and delivered in
the Commonwealth of Massachusetts and it is the desire and intention of the
parties that it be in all respects interpreted according to the laws of the
Commonwealth of Massachusetts.  The Borrowers specifically and irrevocably
consent to the jurisdiction and venue of the federal and



-9-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



﻿

﻿

state courts of the Commonwealth of Massachusetts with respect to all matters
concerning this Forbearance Agreement or the Loan Documents or the enforcement
of any of the foregoing.  The Borrowers agree that the execution and performance
of this Forbearance Agreement shall have a Commonwealth of Massachusetts' situs
and accordingly, the Borrowers consent to personal jurisdiction in the
Commonwealth of Massachusetts.

15.    Amendment.  Neither this Forbearance Agreement nor any of the provision
hereof can be changed, waived, discharged or terminated, except by an instrument
in writing signed by the parties against whom enforcement of the change, waiver,
discharge or termination is sought

16.    Satisfaction of Conditions.  The Borrowers jointly and severally
acknowledge and agree that all obligations imposed on the Bank hereunder are
expressly conditioned upon the due execution and delivery of this Forbearance
Agreement, execution and delivery of all documents and agreements required
hereunder and receipt by the Bank of all payments required hereunder, as well as
the satisfaction of all terms, conditions, covenants and requirements set forth
in this Forbearance Agreement.

17.    Representations and Warranties.  The Borrowers hereby jointly and
severally represent and warrant to Bank as follows:

(a)     All necessary actions on the part of all Borrowers to be taken in
connection with the execution, delivery, and performance of this Forbearance
Agreement have been duly and effectively taken; and

(b)     The execution, delivery, and performance of this Forbearance Agreement
by the Borrowers does not constitute a violation or breach of any Articles of
Organization, By Laws or any other agreement or law by which said parties are
bound, and this Forbearance Agreement is valid, biding, and enforceable against
the Borrower in accordance with its terms.



-10-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



17.    Certain Waivers.   ALL PARTIES HEREBY WAIVE AND RELEASE IRREVOCABLY THEIR
RIGHTS (1) TO HAVE A TRIAL BY JURY IN ANY ACTION ARISING FROM OR RELATING TO
THIS FORBEARANCE AGREEMENT AND (2) TO ASSERT IN ANY SUCH ACTION ANY CLAIM FOR
PUNITIVE DAMAGES, EXEMPLARY DAMAGES, CONSEQUENTIAL DAMAGES, AND ANY OTHER
DAMAGES WHATSOEVER OTHER THAN ACTUAL DAMAGES.

18.    Release of Bank.  Effective upon the execution of this Forbearance
Agreement by the Borrowers, and in consideration of the Bank's agreement to
enter into this Forbearance Agreement, to the extent that the Borrowers or
either of them may have any off-sets, defenses or claims against the Bank, its
subsidiaries, affiliates, parents, officers, directors, employees, agents,
attorneys, predecessors, successors and assigns, both present and former
(collectively, the "Lender Affiliates"), the Borrowers and their partners,
subsidiaries, affiliates, parents, officers, directors, employees, agents,
attorneys, heirs, successors, assigns, and executors; (collectively,  the
"Obligor Parties"), jointly and severally, release, waive, acquit and forever
discharge the Lender Affiliates of and from any and all manners of action and
actions, cause and causes of action, suits, debts, controversies, damages,
judgments, executions, claims and demands whatsoever asserted or unasserted, in
contract, tort, law or in equity which the Obligor Parties ever had or now have
upon or against the Bank or the Lender Affiliates by reason of any matter,
cause, causes or thing whatsoever existing on the Effective Date including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated and including but not limited
to any claim that relates to, in whole or in part, directly or indirectly
(i) the making or administration of the loans evidenced by the Loan Documents,
including, without limitation, such claims and defenses based on fraud, mistake,
duress, usury,

﻿





-11-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



misrepresentation, or any other claim based on so-called "lender liability
theories"; (ii) any covenants, agreements, duties, or obligations set forth in
the Loan Documents; (iii) the actions or omissions of any of the Bank and/or the
Lender Affiliates in connection with the initiation or continuing exercise of
any right or remedy contained in the Loan Documents or at law or in equity;
(iv) lost profits; (v) loss of business opportunity; (vi) increased financing
costs; (vii) increased legal or administrative files; or (viii) damages to
business reputation.

19.    Miscellaneous.

A.     Severability.  Even if one or more provisions of this Forbearance
Agreement are determined by a court to be invalid or unenforceable, the
remaining provisions of this Forbearance Agreement nevertheless shall continue
in effect.

B.     Remedies Cumulative.  All rights and remedies afforded Bank by this
Forbearance Agreement are cumulative; none shall be construed to limit or impair
any rights or remedies afforded Bank by the other Loan Documents or by law.

C.     No Waiver.  No failure to act, omission, or forbearance by Bank to
exercise its rights or remedies under this Forbearance Agreement shall
constitute a waiver by Bank of such rights or remedies, regardless of how long
such failure to act, omission,  or forbearance continues, unless Bank expressly
waives such right in writing. No waiver by Bank of any in one instance shall
constitute a waiver in any other instance unless Bank expressly so states in
writing.

D.     No Assignment.  None of the Borrowers rights under this Forbearance
Agreement may be assigned, pledged, or otherwise transferred, nor may any of
Borrowers' duties be delegated. The Borrowers acknowledge the Bank's
unrestricted right to assign, pledge or otherwise transfer any and all of its
rights under this Agreement and the Loan Documents.



-12-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



﻿

E.     Costs and Expenses.  The Borrowers will pay to the Bank upon demand all
costs and expenses (including attorney's fees) reasonably incurred by the Bank
in connection with the documentation and closing of this Forbearance Agreement,
together with any and all other outstanding costs and expenses of the Bank and
Bank's counsel.

F.     Reaffirmation of Loan Documents.  Except as expressly modified herein all
other terms and conditions of the Loan Documents are hereby ratified and
confirmed and the Loan Documents, as modified hereby, are and continue to be in
full force and effect. All references in the Loan Documents to any Loan Document
shall mean that Loan Document, as amended to date and as further amended from
time to time.

G.     Reaffirmation of Cross-Collateralization and Cross-Default by Borrowers.
 The Borrowers hereby acknowledge that the Obligations of the Borrowers set
forth in the Loan Agreement and the other Loan Documents are intended to capture
all obligations and debts of the Borrowers, or any one or more of the Borrowers,
owing to the Bank. This includes any agreements, loan agreements, security
agreements, mortgages,  letters or credit, and any other existing or future
loans. The Borrowers further acknowledge that all Obligations of the Borrowers
owing to the Bank are cross-collateralized and cross-defaulted with all
obligations outstanding.

H.     Notices.  All notices, requests or demands to or upon a party under this
Forbearance Agreement shall be deemed satisfactorily given or made upon delivery
in hand, or delivery by Federal Express or other reputable overnight courier
service, or by depositing in the mails postage prepaid, return receipt
requested, addressed to the addressee at the applicable address as follows: to
the Bank at 49 Church Street, Whitinsville, Massachusetts, Attn: Commercial Loan
Dept.; to Solutions at 25 Sawyer Passway, Fitchburg, Massachusetts  01420;



-13-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



﻿

and to Micron at 25 Sawyer Passway, Fitchburg, Massachusetts 01420, or to such
other addresses as such addressee may have designated in writing to the other
party hereto by notice as prescribed herein.

﻿

﻿

﻿

﻿

﻿

﻿

[This space intentionally left blank; signature page to follow.]

﻿

﻿





-14-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------

 



Executed as a sealed instrument this 29th day of September, 2017

﻿

Picture 1 [micr-20170930xex10_69g001.jpg]

﻿

Borrowers:  Micron Solutions, Inc.  By:/s/ Salvatore Emma, Jr.  Salvatore Emma,
Jr., President and  Chief Executive Officer  Duly Authorized  Micron Products
Inc.  By:/s/ Salvatore Emma, Jr.  Salvatore Emma, Jr., President and  Chief
Executive Officer  Duly Authorized  Bank: UniBank for Savings  /s/Bernard P.
Gagnon Bernard P. Gagnon, Vice President

﻿



-15-

Client Files/21878/0162/0253424l.DOCX, 4

--------------------------------------------------------------------------------